GE Oil & Gas, Inc. v Turbine Generation Servs., L.L.C. (2017 NY Slip Op 04081)





GE Oil & Gas, Inc. v Turbine Generation Servs., L.L.C.


2017 NY Slip Op 04081


Decided on May 23, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 23, 2017

Friedman, J.P., Moskowitz, Feinman, Gische, Kahn, JJ.


652296/15 -4079 4078 4077 4076 4075

[*1]GE Oil & Gas, Inc., Plaintiff-Respondent,
vTurbine Generation Services, L.L.C., et al., Defendants-Appellants. 
[And a Third-Party Action]


Mintz & Gold LLP, New York (Ira L. Sorkin of counsel), for appellants.
Reed Smith LLP, New York (Casey D. Laffey of counsel), for respondent.

Judgment, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered August 3, 2016, in plaintiff's favor as against defendants, unanimously affirmed, without costs. Appeals from orders, same court and Justice, entered July 20, 2016, May 27, 2016, May 18, 2016, March 30, 2016, and March 7, 2016, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The record demonstrates conclusively defendants' nonpayment of a note and guaranty (see Citibank v Plapinger, 66 NY2d 90, 92 [1985]; Grand Pac. Fin. Corp. v 97-111 HALE, LLC, 90 AD3d 534, 535 [1st Dept 2011]). It is undisputed that defendant Turbine Generation Services, L.L.C. did not repay the note at the extended maturity date and that defendant Moreno absolutely and unconditionally guaranteed payment. Although the motion court initially granted plaintiff's motion for summary judgment as to liability only, on the grounds that the claims arising from the term sheet and the loan documents to which it was appended were "inherent[ly] interconnected[]" (see e.g. River Bank Am. v Daniel Equities Corp., 205 AD2d 476, 476 [1st Dept 1994]), the court correctly found that defendants violated the mandatory forum selection clause in the loan documents when they filed an action in Louisiana state court based on an alleged oral agreement to form a joint venture, the result of which action could have undermined the New York judgment and rendered the subject note and guaranty unenforceable. On these grounds, and in light of defendants' multiple violations of its orders, the motion court appropriately enjoined defendants from litigating in Louisiana
(see Indosuez Intl. Fin. v National Reserve Bank, 304 AD2d 429
[1st Dept 2003]), and found them to be in contempt (see Matter of McCormick v Axelrod, 59 NY2d 574, 583 [1983]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 23, 2017
CLERK